          Case 1:20-cv-01247-NONE-EPG Document 28 Filed 02/12/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   JAKAN CHAMEL MILLS,                                  Case No. 1:20-cv-01247-NONE-EPG (PC)
11                 Plaintiff,                             FINDINGS AND RECOMMENDATIONS,
                                                          RECOMMENDING THAT DEFENDANT
12         v.                                             DIAZ BE DISMISSED FROM THIS
                                                          ACTION, WITHOUT PREJUDICE,
13   R. CUELLAR, et al.,                                  PURSUANT TO FEDERAL RULE OF CIVIL
                                                          PROCEDURE 4(M)
14                 Defendants.
                                                          (ECF NOS. 19 & 21)
15
                                                          OBJECTIONS, IF ANY, DUE WITHIN
16                                                        FOURTEEN DAYS
17

18   I.     BACKGROUND
19          Jakan Mills (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action filed pursuant to 42 U.S.C. § 1983.
21          This case now proceeds “on Plaintiff’s complaint filed September 3, 2020 (ECF 1), on
22   Plaintiff’s Eighth Amendment excessive force claim against defendants Cuellar and Diaz.”
23   (ECF No. 15, p. 1). All other claims and defendants were dismissed. (ECF No. 23).
24          Defendant Diaz has not been served. On December 9, 2020, the Court received an
25   Amended Notice of E-Service Waiver from the California Department of Corrections and
26   Rehabilitation. (ECF No. 19). According to the waiver, defendant R. Diaz is deceased. Given
27   this representation, the Court gave Plaintiff thirty days “to either: a) File a motion to open
28   limited discovery; b) File a motion to substitute R. Diaz’s successor or representative in place
                                                      1
           Case 1:20-cv-01247-NONE-EPG Document 28 Filed 02/12/21 Page 2 of 4



 1   of R. Diaz and provide the Court with the address for R. Diaz’s successor or representative, so
 2   that the successor or representative can be served with the summons, complaint, and motion to
 3   substitute; or c) Voluntarily dismiss R. Diaz.” (ECF No. 21, p. 3). This thirty-day period has
 4   expired, and Plaintiff has not responded to this order.
 5          Accordingly, the Court will recommend that defendant Diaz be dismissed from this
 6   action, without prejudice, because of Plaintiff’s failure to provide the United States Marshals
 7   Service (“the Marshal”) with accurate and sufficient information to effect service of the
 8   summons and complaint on defendant Diaz within the time period prescribed by Federal Rule
 9   of Civil Procedure 4(m).
10   II.    LEGAL STANDARDS
11          Pursuant to Federal Rule of Civil Procedure 4(m),
12          If a defendant is not served within 90 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
13          action without prejudice against that defendant or order that service be made
            within a specified time. But if the plaintiff shows good cause for the failure, the
14          court must extend the time for service for an appropriate period.
15   Fed. R. Civ. P. 4(m).
16          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of
17   the Court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “‘[A]n
18   incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal
19   for service of the summons and complaint and … should not be penalized by having his action
20   dismissed for failure to effect service where the U.S. Marshal or the court clerk has failed to
21   perform his duties….’” Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Puett
22   v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990) (alterations in original)), overruled on other
23   grounds by Sandin v. Connor, 515 U.S. 472 (1995). “So long as the prisoner has furnished the
24   information necessary to identify the defendant, the marshal’s failure to effect service is
25   ‘automatically good cause….’” Walker, 14 F.3d at 1422 (quoting Sellers v. United States, 902
26   F.2d 598, 603 (7th Cir.1990)). However, where a plaintiff proceeding in forma pauperis fails
27   to provide the Marshal with accurate and sufficient information to effect service of the
28   summons and complaint, dismissal of the unserved defendant is appropriate. Walker, 14 F.3d

                                                      2
            Case 1:20-cv-01247-NONE-EPG Document 28 Filed 02/12/21 Page 3 of 4



 1   at 1421-22.
 2   III.    ANALYSIS
 3           The Court received an Amended Notice of E-Service Waiver from the California
 4   Department of Corrections and Rehabilitation indicating that defendant Diaz was not waiving
 5   personal service because he is deceased. (ECF No. 19). The Court then gave Plaintiff the
 6   opportunity to file a motion to open limited discovery or to provide the Court with the address
 7   for R. Diaz’s successor or representative (so that the successor or representative could be
 8   served), but Plaintiff did not do either.
 9           As Plaintiff has failed to provide the Marshal with accurate and sufficient information
10   to effect service of the summons and complaint on defendant Diaz (or his successor or
11   representative) within the time period prescribed by Federal Rule of Civil Procedure 4(m), the
12   Court will recommend that defendant Diaz be dismissed from the action, without prejudice.
13   IV.     RECOMMENDATION
14           Based on the foregoing, the Court HEREBY RECOMMENDS that defendant Diaz be
15   dismissed from this action, without prejudice, because of Plaintiff’s failure to provide the
16   Marshal with accurate and sufficient information to effect service of the summons and
17   complaint on defendant Diaz (or his successor or representative) within the time period
18   prescribed by Federal Rule of Civil Procedure 4(m).
19           These findings and recommendations are submitted to the United States district judge
20   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
21   (14) days after being served with these findings and recommendations, any party may file
22   written objections with the court. Such a document should be captioned “Objections to
23   Magistrate Judge's Findings and Recommendations.” Any reply to the objections shall be
24   served and filed within seven (7) days after service of the objections.
25   \\\
26   \\\
27   \\\
28   \\\

                                                     3
          Case 1:20-cv-01247-NONE-EPG Document 28 Filed 02/12/21 Page 4 of 4



 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.
 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     February 12, 2021                           /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
